Citation Nr: 0622157	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for residuals of a contusion to the 
right chest.  The veteran's August 2002 notice of 
disagreement corrected the issues to a petition to reopen 
previously disallowed claims for a low back disability and 
for TDIU.  The RO issued an April 2003 statement of the case 
that denied the petition to reopen the claims. 

In October 2005, the Board reopened the claim and remanded 
the appeal to the Appeals Management Center for further 
development.  The appeal is now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The veteran's current low back disability is not related 
to service or any aspect thereof.

2.  The veteran does not have a disability rated as 60 
percent or more disabling or multiple disabilities with at 
least one rated as 40 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met. 38 U.S.C.A. § 1101, 1110, 1112 
(West  2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and March 
2005; a rating decision in November 2001; a statement of the 
case in April 2003; and a supplemental statement of the case 
in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks service connection for a low back 
disability caused by injuries he sustained in an accident 
while performing duties as a member of an Army tank crew.  He 
seeks a TDIU rating because he feels he is unable to be 
employed because of the resulting physical limitations. 

Low Back Disability

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
arthritis, may also be presumed to be service connected if 
the disease became manifest to a degree of 10 percent or more 
within one year of discharge.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307.
 
In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

As a preliminary matter, the Board will address whether the 
veteran's back disability existed prior to service.  The 
Board notes that the August 1982 Board decision and a 
previous June 1981 RO decision referred to several treatment 
records dated in 1955 and 1956 that apparently showed a 
history of pre-service treatment for back complaints and 
references to the veteran suffering back pain for years.  
However, these records are not presently in the claims file.  
It is unclear what happened to the missing service medical 
records.  Upon remand, the Appeals Management Center 
requested all service medical records.  The cited records 
were not recovered.  The veteran submitted several lay 
statements that attested to the absence of any symptoms of a 
pre-service back condition, and a September 1954 enlistment 
examination noted that the veteran's spine and other 
musculoskeletal systems were normal.  The veteran will be 
considered to be of sound condition when examined, accepted, 
and enrolled in service except for disorders noted at 
entrance unless there is clear and unmistakable evidence to 
the contrary.  38 C.F.R. § 3.304.  Therefore, for the purpose 
of this analysis, the Board will conclude that the veteran 
had no pre-service back condition.

In his August 2002 notice of disagreement and in his March 
2003 RO hearing, the veteran described the accident and 
injuries he sustained as a tank driver in January 1954.  The 
tank dropped nose first into a deep excavation.  The veteran 
was sitting part way out the driver's hatch.  He stated that 
the 90 millimeter gun tube struck his helmet and drove him 
down, compressing his spine, and fracturing two ribs where 
they joined the spine.  He submitted lay statements from 
other soldiers in the tank crew and company who confirmed the 
accident circumstances.  Although the veteran stated that he 
was taken to the hospital that night or early the next day, 
service medical records showed that the veteran was first 
seen two days later.  The diagnosis was a contusion of the 
right posterior chest and a possible fracture of the 8th rib.  
X-rays of the dorsal and lumber spine had no significant 
findings.  He was prescribed medication and placed on limited 
duty.  The July 1956 discharge examination showed that the 
veteran's spine and musculoskeletal conditions were normal 
and there were no notations of residual conditions from the 
injury.  The veteran's personnel records showed that he was 
transferred to the Army Reserve to complete obligated 
service. 

In a December 1980 letter, Dr. F., the veteran's private 
physician, stated that he examined and treated the veteran 
for back pain starting in October 1956.  He diagnosed 
fibrositis and arthritis of the entire spinal column as a 
result of the compression injury in service.  He stated that 
the diagnosis was confirmed by X-ray although the 
radiologist's assessment is not of record.  The physician 
also provided a log of treatment from 1956 to 1980.  In 
October 1956, he noted early degenerative arthritic changes 
in the spinal column and prescribed a back brace, bed board, 
local heat, exercises, and medication.  Further entries in 
1956, 1957, 1959, 1960, 1962, 1972, 1973, 1974, 1979, and 
1980 showed continued pain and no improvement.  However, 
there was no further testing or changes in treatment. 

During the same period, the veteran underwent several Army 
Reserve physical examinations.  In September 1956, the 
veteran signed a statement that there had been no changes in 
his physical condition since his discharge examination.  He 
underwent an examination for appointment as a Warrant Officer 
in April 1960.  His signed medical history showed no 
complaints of back problems, arthritis, or joint deformities.  
He denied being treated by physicians in the last five years.  
In February 1967, the veteran signed a statement that there 
had been no changes in his physical condition since an 
examination in October 1963, that he had not been treated by 
any medical practitioners, and that he considered himself 
fully qualified to perform military service.  An October 1967 
examination showed no spine or musculoskeletal abnormalities 
and his signed medical history indicated that he had not 
received treatment for any condition other than an 
appendectomy.  A July 1971 contained the same examination 
results and another signed statement that there were no 
changes in his medical history.  The first indication in 
reserve medical records of a back condition was in October 
1975 when an examiner noted "arthritis of the spine."  
There were no associated clinical reports.   However, the 
veteran again indicated no change in medical history and that 
he was not under treatment for any condition.  He was found 
fully qualified for duty.  

The veteran's civil service records showed that he applied 
for retirement in June 1974 due to pain in his back, 
shoulders, arms, hands, knees, and ankles.  He stated that he 
had developed arthritis five years earlier.  His supervisor 
noted that he had been taking sick leave frequently for the 
past nine months.  Dr. F. provided the associated physical 
examination.  He stated that he had been treating the veteran 
for fibrositis and arthritis since May 1972 and that the 
veteran had moderately severe generalized degenerative 
arthritis with scoliosis.  The records also showed that the 
veteran injured his back falling on a stairway in February 
1969 but that he quickly recovered.  The veteran was retired 
from civil service on disability effective in December 1974 
with 20 years, 7 days of federal service.  

In April 1978, a VA examiner noted the veteran's report of 
the tank accident and his complaint of upper back pain since 
that time.  Contemporary X-rays, an electromyeogram, and 
upper gastrointestinal tests were normal.  The physician 
noted that the veteran had a questionable level of pain 
tolerance.  In April 1981, a VA psychologist was consulted to 
explore causes for the veteran's consistent pain.  He noted 
that the veteran's self-reports were inconsistent and that 
the veteran seemed more concerned about side pain due to an 
imagined tumor than his back pain.  He also noted that the 
veteran reported that his back pain started following the 
stress of leaving his job six years earlier.  In a May 1981 
overall assessment, a VA physician stated that the veteran 
most likely had some traumatic arthritis and degenerative 
joint disease, probably accelerated by his accident in 1956.  
However, she noted that additional X-rays required review.  
The claims file does not contain the X-ray results or any 
follow-up examinations or treatment. 

In August 1982, the Board denied the veteran's claim for 
service connection for a low back disability. 

In an August 1982 Army reserve examination, the veteran 
stated that he had been treated by a different private 
physician in May 1982 for ankylosive spondylitis.  After 
review of the private physician's records, the military 
physician stated that such diagnosis could not be made on the 
data presented.  The veteran was again found qualified for 
duty.

Notably, there is no record of examination or treatment by 
military, VA, or private medical providers from 1982 until 
September 2001 when the veteran sought VA treatment for 
hearing difficulty.  He reported his history of the tank 
accident and recurrent back pain although he stated that he 
had not sought treatment for over a decade.  VA providers 
advised him to file a new claim.  In October 2001, a CT scan 
of the lumbar spine showed minimal disc bulge at L5-S1 with a 
slight decrease in the anteroposterior dimension of the 
neural canal but no significant abnormalities. 

In October 2005, the Board granted a petition to reopen the 
August 1982 decision and remanded the claim, in part, to 
obtain a current diagnosis and opinion on the etiology of the 
condition.  In November 2005, a VA examiner noted his review 
of the entire claims file and conducted an examination 
including X-rays.  He diagnosed degenerative joint disease 
and axonal sensorimotor polyneuropathy, not secondary to a 
radiculopathy from his lumboscral spine.  He stated that the 
conditions are not the result of the tank accident in service 
because of the lapse of time. 

The Board concludes that the veteran currently has 
degenerative joint disease of the lumbosacral spine, that he 
was injured in a tank accident in 1956, but that his current 
condition is not related to any aspect of service including 
the tank accident.  The first manifestation of a chronic 
condition was many years after service. 

The Board places great weight on the opinion of the November 
2005 VA examiner who made the most recent examination and was 
the only physician to note his review of all medical records 
including records of active and reserve service.   

Regarding the effect of the tank accident, the veteran was 
not examined for two days.  Although he had a possible 
fractured rib, there was no injury to his spine.  In his 
active duty discharge physical examination and every reserve 
examination until 1975, he had no noted spinal problems and 
denied seeking medical care for any condition.  

In his retirement application, the veteran stated that the 
onset of his back condition was five years earlier in 1969, 
the year of his civil service accident.  The Board 
acknowledges the letter and treatment records from Dr. F., 
but notes that his 1972 civil service evaluation is in 
conflict with his 1980 letter and treatment log.  The former 
stated that treatment was since 1972; the latter stated that 
treatment was since 1956.  The log showed that the veteran 
made periodic complaints of pain but there were no additional 
tests or changes in treatment for over 20 years.  He referred 
to an initial X-ray in 1956 that is not of record.  The Board 
concludes that the medical and lay evidence places the first 
manifestation of a mild chronic back condition no earlier 
than 1969. 

The series of VA examinations from 1978 to 1981 are not 
definitive.  Clinical tests were normal, and there were 
notations regarding the accuracy of the veteran's pain 
reports and timing of the onset of his condition.  The VA 
examiner's 1981 opinion on the etiology of the condition was 
conditional and not based on a review of service medical 
records. 

Most notably, the veteran failed to report any condition or 
treatment by a physician to the Army until 1975 and was still 
fully qualified for Army reserve service in 1982, eight years 
after civil service disability retirement.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current degenerative joint disease and axonal 
sensorimotor polyneuropathy were first manifested many years 
after service and are not related to his active service or 
any incident therein.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Total Disability based on Individual Unemployability

A TDIU rating may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  When a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. 
§ 4.19 (2005).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The veteran has no service-connected 
disabilities.  A TDIU rating requires that a veteran be 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  Therefore, 
entitlement to TDIU cannot be established in this case and 
the veteran's claim is denied.


ORDER

Service connection for a low back disability is denied. 

Entitlement to TDIU is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


